
	

114 SRES 411 ATS: Expressing support for the goals and ideals of the biennial USA Science & Engineering Festival in Washington, DC, and designating April 11 through April 17, 2016, as “National Science and Technology Week”. 
U.S. Senate
2016-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 411
		IN THE SENATE OF THE UNITED STATES
		
			April 4, 2016
			Mr. Coons (for himself, Mr. Alexander, and Mr. Kirk) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing support for the goals and ideals of the biennial USA Science & Engineering Festival in Washington, DC, and designating April 11 through April 17, 2016, as National Science and Technology Week. 
	
	
 Whereas science, technology, engineering, and mathematics (referred to in this preamble as STEM) are essential to the future global competitiveness of the United States;
 Whereas advances in technology have resulted in significant improvement in the daily life of each individual in the United States;
 Whereas scientific discoveries are critical to curing diseases, solving global challenges, and an increased understanding of the world;
 Whereas the future global economy requires a workforce that is educated in science and engineering specialties;
 Whereas educating a new generation of individuals in the United States in STEM is crucial to ensure continued economic growth;
 Whereas an increase in the interest of the next generation of students in the United States, particularly young women and underrepresented minorities, in STEM is necessary to maintain the global competitiveness of the United States;
 Whereas science and engineering festivals have attracted millions of participants and inspired an effort throughout the United States to promote science and engineering;
 Whereas thousands of institutions of higher education, museums, science centers, STEM professional societies, educational societies, government agencies and laboratories, community organizations, elementary and secondary schools, volunteers, corporate and private sponsors, and nonprofit organizations come together to organize the USA Science & Engineering Festival in Washington, DC, during April 2016;
 Whereas the USA Science & Engineering Festival, through exhibits on topics including human spaceflight, medicine, engineering, biotechnology, physics, and astronomy—
 (1)reinvigorates the interest of young individuals in the United States in STEM; and
 (2)highlights the important contributions of science and engineering to the competitiveness of the United States; and
 Whereas scientific research is essential to the competitiveness of the United States, and an event such as the USA Science & Engineering Festival promotes the importance of scientific research and development for the future of the United States: Now, therefore, be it
		
	
 That the Senate— (1)expresses support for the goals and ideals of the USA Science & Engineering Festival to promote, as the cornerstones of innovation and competition in the United States—
 (A)scholarship in science; and
 (B)an interest in scientific research and development; (2)supports a festival, such as the USA Science & Engineering Festival, that focuses on the importance of science and engineering to the daily life of each individual in the United States through exhibits on topics including human spaceflight, medicine, engineering, biotechnology, physics, and astronomy;
 (3)congratulates each individual or organization the efforts of which make the USA Science & Engineering Festival possible;
 (4)recognizes that the USA Science & Engineering Festival highlights the accomplishments of the United States in science and engineering;
 (5)encourages each family and child to participate in 1 or more of the activities or exhibits of the USA Science & Engineering Festival, which will occur—
 (A)in Washington, DC; and (B)across the United States as satellite events; and
 (6)designates April 11 through April 17, 2016, as National Science and Technology Week.
			
